Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 07, 2019

The Court of Appeals hereby passes the following order:

A20A0375. CAMACHO et al. v. US BANK, N. A.

      This civil appeal was docketed on September 11, 2019, such that appellants’
brief was due on October 1, 2019. Court of Appeals Rule 23 (a) (an initial brief “shall
be filed within 20 days after the appeal is docketed. Failure to file within that time,
unless extended upon motion for good cause shown, may result in the dismissal of the
appeal”). As of October 7, 2019, appellants have neither filed a brief nor asked for an
extension of time to do so. We therefore DISMISS this appeal. Id.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/07/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.